Exhibit 10.2

SECURITY AGREEMENT

1. GRANT OF SECURITY INTEREST. For valuable consideration, the undersigned
PINNACLE DATA SYSTEMS, INC. (“Debtor”), hereby grants and transfers to WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Bank”) a security interest in all of the
property of Debtor described as follows (collectively, the “Collateral”):

(a) all accounts, deposit accounts, contract rights, chattel paper (whether
electronic or tangible), instruments, promissory notes, documents, general
intangibles, payment intangibles, software, letter of credit rights, health-care
insurance receivables and other rights to payment of every kind now existing or
at any time hereafter arising;

(b) all inventory, goods held for sale or lease or to be furnished under
contracts for service, or goods so leased or furnished, raw materials, component
parts, work in process and other materials used or consumed in Debtor’s
business, now or at any time hereafter owned or acquired by Debtor, wherever
located, and all products thereof, whether in the possession of Debtor, any
warehousemen, any bailee or any other person, or in process of delivery, and
whether located at Debtor’s places of business or elsewhere;

(c) all warehouse receipts, bills of sale, bills of lading and other documents
of every kind (whether or not negotiable) in which Debtor now has or at any time
hereafter acquires any interest, and all additions and accessions thereto,
whether in the possession or custody of Debtor, any bailee or any other person
for any purpose;

(d) all money and property heretofore, now or hereafter delivered to or
deposited with Bank or otherwise coming into the possession, custody or control
of Bank (or any agent or bailee of Bank) in any manner or for any purpose
whatsoever during the existence of this Agreement and whether held in a general
or special account or deposit for safekeeping or otherwise;

(e) all right, title and interest of Debtor under licenses, guaranties,
warranties, management agreements, marketing or sales agreements, escrow
contracts, indemnity agreements, insurance policies, service or maintenance
agreements, supporting obligations and other similar contracts of every kind in
which Debtor now has or at any time hereafter shall have an interest;

(f) all goods, tools, machinery, furnishings, furniture and other equipment and
fixtures of every kind now existing or hereafter acquired, and all improvements,
replacements, accessions and additions thereto and embedded software included
therein, whether located on any property owned or leased by Debtor or elsewhere,
including without limitation any of the foregoing now or at any time hereafter
located at or installed on the land or in the improvements at any of the real
property owned or leased by Debtor, and all such goods after they have been
severed and removed from any of said real property; and

(g) all motor vehicles, trailers, mobile homes, manufactured homes, boats, other
rolling stock and related equipment of every kind now existing or hereafter
acquired and all additions and accessories thereto, whether located on any
property owned or leased by Debtor or elsewhere;



--------------------------------------------------------------------------------

together with whatever is receivable or received when any of the foregoing or
the proceeds thereof are sold, leased, collected, exchanged or otherwise
disposed of, whether such disposition is voluntary or involuntary, including
without limitation all rights to payment, including returned premiums with
respect to any insurance relating to any of the foregoing, and all rights to
payment with respect to any claim or cause of action affecting or relating to
any of the foregoing (collectively, “Proceeds”).

This Agreement is executed pursuant and subject to the terms and conditions of a
certain Credit Agreement, dated of even date herewith, by and between Debtor and
Bank, together with all amendments, modifications, and supplements thereto from
time to time (the “Credit Agreement”). Terms defined in the Credit Agreement and
not otherwise defined herein are used herein with the meanings ascribed to such
terms in the Credit Agreement.

2. OBLIGATIONS SECURED. The obligations secured hereby are the payment and
performance of: (a) all present and future Indebtedness of Debtor to Bank;
(b) all obligations of Debtor and rights of Bank under this Agreement; and
(c) all present and future obligations of Debtor to Bank of other kinds. The
word “Indebtedness” is used herein in its most comprehensive sense and includes
any and all advances, debts, obligations and liabilities of Debtor, or any of
them, heretofore, now or hereafter made, incurred or created, whether voluntary
or involuntary and however arising, whether due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, including
under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement, and whether Debtor may
be liable individually or jointly with others, or whether recovery upon such
Indebtedness may be or hereafter becomes unenforceable.

3. TERMINATION. This Agreement will terminate upon the performance of all
obligations of Debtor to Bank, including without limitation the payment of all
Indebtedness of Debtor to Bank, and the termination of all commitments, if any,
of Bank to extend credit to Debtor, existing at the time Bank receives written
notice from Debtor of the termination of this Agreement.

4. OBLIGATIONS OF BANK. Any money received by Bank in respect of the Collateral
shall be applied by Bank to the Indebtedness in any order Bank selects in its
sole discretion.

5. REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to Bank that:
(a) Debtor’s legal name is exactly as set forth on the first page of this
Agreement, and all of Debtor’s organizational documents or agreements delivered
to Bank are complete and accurate in every respect; (b) Debtor is the owner and
has possession or control of the Collateral and the Proceeds; (c) Debtor has the
exclusive right to grant a security interest in the Collateral and the Proceeds;
(d) all Collateral and Proceeds are genuine, free from liens, adverse claims,
setoffs, default, prepayment, defenses and conditions precedent of any kind or
character, except the lien created hereby or as otherwise agreed to by Bank in
writing, or as set forth on Schedule

 

-2-



--------------------------------------------------------------------------------

A attached hereto; (e) all statements contained herein and, where applicable, in
the Collateral are true and complete in all material respects; (f) no financing
statement covering any of the Collateral or Proceeds, and naming any secured
party other than Bank, is on file in any public office; (g) where Collateral
consists of rights to payment, to the best of Debtor’s knowledge, all persons
appearing to be obligated on the Collateral and the Proceeds have authority and
capacity to contract and are bound as they appear to be, all property subject to
chattel paper has been properly registered and filed in compliance with law and
to perfect the interest of Debtor in such property, and all such Collateral and
Proceeds comply in all material respects with all applicable laws concerning
form, content and manner of preparation and execution, including where
applicable Federal Reserve Regulation Z and any State consumer credit laws; and
(h) where the Collateral consists of equipment, Debtor is not in the business of
selling goods of the kind included within such Collateral, and Debtor
acknowledges that no sale or other disposition of any such Collateral, including
without limitation any such Collateral which Debtor may deem to be surplus, has
been consented to or acquiesced in by Bank, except as specifically set forth in
writing by Bank, including as set forth in Section 6(b) below.

6. COVENANTS OF DEBTOR.

(a) Debtor agrees in general: (i) to pay Indebtedness secured hereby when due or
within any applicable grace or cure period; (ii) to indemnify Bank against all
losses, claims, demands, liabilities and expenses of every kind relating to
property subject hereto, unless due to the gross negligence or willful
misconduct of Bank; (iii) to permit Bank to exercise its powers; (iv) to execute
and deliver such documents as Bank reasonably deems necessary to create, perfect
and continue the security interests contemplated hereby; (v) not to change its
name, and as applicable, its chief executive office, its principal residence or
the jurisdiction in which it is organized and/or registered without giving Bank
prior written notice thereof; (vi) not to change the places where Debtor keeps
any Collateral or Debtor’s records concerning the Collateral and Proceeds
without giving Bank prior written notice of the address to which Debtor is
moving same; and (vii) to cooperate with Bank in perfecting all security
interests granted herein and in obtaining such agreements from third parties as
Bank reasonably deems necessary, proper or convenient in connection with the
preservation, perfection or enforcement of any of its rights hereunder.

(b) Debtor agrees with regard to the Collateral and the Proceeds that unless
Bank agrees otherwise in writing: (i) that Bank is authorized to file financing
statements and amendments thereto in the name of Debtor to perfect Bank’s
security interest in Collateral and Proceeds; (ii) where applicable, to insure
the Collateral with Bank named as loss payee, in form, substance and amounts,
under agreements, against risks and liabilities, and with insurance companies
satisfactory to Bank; (iii) where applicable, to operate the Collateral in all
material respects in accordance with all applicable statutes, rules and
regulations relating to the use and control thereof, and not to use any
Collateral for any unlawful purpose or in any way that would void any insurance
required to be carried in connection therewith; (iv) not to remove the
Collateral from Debtor’s premises except in the ordinary course of Debtor’s
business; (v) to pay when due all license fees, registration fees and other
charges in connection with any Collateral; (vi) not to permit any lien on the
Collateral or Proceeds, including without limitation liens arising from repairs
to or storage of the Collateral, except in favor of Bank and as set forth on
Schedule

 

-3-



--------------------------------------------------------------------------------

A attached hereto; (vii) not to sell, hypothecate or dispose of, nor permit the
transfer by operation of law of, any of the Collateral or Proceeds or any
interest therein, except sales of inventory to buyers in the ordinary course of
Debtor’s business or sales of equipment in any fiscal year having a net book
value of less than $50,000; (viii) to permit Bank to inspect the Collateral at
any reasonable time; (ix) to keep, in accordance with generally accepted
accounting principles, complete and accurate records regarding all Collateral
and Proceeds, and to permit Bank to inspect the same and make copies thereof at
any reasonable time; (x) if requested by Bank during the continuance of an Event
of Default, to receive and use reasonable diligence to collect Collateral
consisting of accounts and other rights to payment and Proceeds, in trust and as
the property of Bank, and to immediately endorse as appropriate and deliver such
Collateral and Proceeds to Bank daily in the exact form in which they are
received, together with a collection report in form satisfactory to Bank;
(xi) not to commingle Collateral or Proceeds, or collections thereunder, with
other property; (xii) to give only normal allowances and credits and to advise
Bank thereof immediately in writing if they affect any rights to payment or
Proceeds in any material respect; (xiii) in addition to any requirement in the
Credit Agreement to submit borrowing base certificates, from time to time upon
request by Bank, but no more than once in any 90-day period in the absence of an
Event of Default or Pending Default, to prepare and deliver a schedule of all
Collateral and Proceeds subject to this Agreement and to collaterally assign in
writing and deliver to Bank all accounts, contracts, leases and other chattel
paper, instruments, documents and other evidences thereof; (xiv) in the event
Bank elects to receive payments of rights to payment or Proceeds hereunder, to
pay all expenses incurred by Bank in connection therewith, including expenses of
accounting, correspondence, collection efforts, reporting to account or contract
debtors, filing, recording, record keeping and expenses incidental thereto;
(xv) Bank may verify facts concerning the Collateral and the Proceeds by inquiry
of obligors thereon, or otherwise, in its own name or a fictitious name; and
(xvi) to provide any service and do any other acts which may be necessary to
maintain, preserve and protect all Collateral and, as appropriate and
applicable, to keep all Collateral in good and saleable condition, to deal with
the Collateral in accordance with the standards and practices adhered to
generally by users and manufacturers of like property, and to keep all
Collateral and Proceeds free and clear of all defenses, rights of offset and
counterclaims.

7. POWERS OF BANK. Debtor appoints Bank its true attorney in fact to perform any
of the following powers, which are coupled with an interest, are irrevocable
until termination of this Agreement and may be exercised from time to time by
Bank’s officers and employees, or any of them, during the continuance of an
Event of Default or if Debtor fails to take any such action within a reasonable
time (as determined by Bank in its reasonable discretion): (a) to perform any
obligation of Debtor hereunder in Debtor’s name or otherwise; (b) to give notice
to account debtors or others of Bank’s rights in the Collateral and the
Proceeds, to enforce or forebear from enforcing the same and make extension and
modification agreements with respect thereto; (c) to release persons liable on
Collateral or Proceeds and to give receipts and acquittances and compromise
disputes in connection therewith; (d) to release or substitute security; (e) to
resort to security in any order; (f) [reserved]; (g) to receive, open and read
mail addressed to Debtor; (h) to take cash, instruments for the payment of money
and other property to which Bank is entitled; (i) [reserved]; (j) to endorse,
collect, deliver and receive payment under instruments for the payment of money
constituting or relating to Proceeds; (k) to prepare, adjust, execute, deliver
and receive payment under insurance claims, and to collect and receive

 

-4-



--------------------------------------------------------------------------------

payment of and endorse any instrument in payment of loss or returned premiums or
any other insurance refund or return, and to apply such amounts received by
Bank, at Bank’s sole option, toward repayment of the Indebtedness or, where
appropriate, replacement of the Collateral; (l) to exercise all rights, powers
and remedies which Debtor would have, but for this Agreement, with respect to
all Collateral and Proceeds subject hereto; (m) to enter onto Debtor’s premises
to inspect the Collateral; (n) to make withdrawals from and to close deposit
accounts or other accounts with any financial institution, wherever located,
into which Proceeds may have been deposited, and to apply funds so withdrawn to
payment of the Indebtedness; (o) to preserve or release the interest evidenced
by chattel paper to which Bank is entitled hereunder and to endorse and deliver
any evidence of title incidental thereto; and (p) to do all acts and things and
execute all documents in the name of Debtor or otherwise, deemed by Bank as
necessary, proper and convenient in connection with the preservation, perfection
or enforcement of its rights hereunder.

8. PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor agrees to
pay, prior to delinquency, all insurance premiums, taxes, charges, liens and
assessments against the Collateral and the Proceeds unless the same are being
contested in good faith by appropriate proceedings and adequate reserves have
been set aside on Borrower’s books in connection therewith, and upon the failure
of Debtor to do so, Bank at its option may pay any of them and shall be the sole
judge of the legality or validity thereof and the amount necessary to discharge
the same. Any such payments made by Bank shall be obligations of Debtor to Bank,
due and payable immediately upon demand, together with interest at a rate
determined in accordance with the provisions of this Agreement, and shall be
secured by the Collateral and Proceeds, subject to all terms and conditions of
this Agreement.

9. EVENTS OF DEFAULT. The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement: (a) any default in the payment or
performance of any obligation which continues beyond any applicable grace or
cure period, or any defined Event of Default, under (i) any contract or
instrument evidencing any Indebtedness owed to Bank, or (ii) any other agreement
between Debtor and Bank, including without limitation the Credit Agreement or
any other loan agreement relating to or executed in connection with any
Indebtedness; (b) any representation or warranty made by Debtor herein shall
prove to be incorrect, false or misleading in any material respect when made;
(c) Bank, in good faith, believes a substantial portion of the Collateral and/or
Proceeds to be in danger of misuse, dissipation, commingling, loss, theft,
damage or destruction, or otherwise in jeopardy or unsatisfactory in character
or value; (d) any impairment of the rights of Bank in any material Collateral or
Proceeds, or any attachment or like levy on a substantial portion of the
property of Debtor; and (e) Debtor shall fail to observe or perform any other
obligation or agreement contained herein and such failure continues for at least
20 days.

10. REMEDIES. Upon the occurrence of any Event of Default, Bank shall have the
right to declare immediately due and payable all or any Indebtedness secured
hereby and to terminate any commitments to make loans or otherwise extend credit
to Debtor. Bank shall have all other rights, powers, privileges and remedies
granted to a secured party upon default under the Ohio Uniform Commercial Code
or otherwise provided by law, including without limitation, the right (a) to
contact all persons obligated to Debtor on any Collateral or Proceeds and to
instruct such persons to deliver all Collateral and/or Proceeds directly to
Bank, and (b) to sell,

 

-5-



--------------------------------------------------------------------------------

lease, license or otherwise dispose of any or all Collateral. All rights,
powers, privileges and remedies of Bank shall be cumulative. No delay, failure
or discontinuance of Bank in exercising any right, power, privilege or remedy
hereunder shall affect or operate as a waiver of such right, power, privilege or
remedy; nor shall any single or partial exercise of any such right, power,
privilege or remedy preclude, waive or otherwise affect any other or further
exercise thereof or the exercise of any other right, power, privilege or remedy.
Any waiver, permit, consent or approval of any kind by Bank of any default
hereunder, or any such waiver of any provisions or conditions hereof, must be in
writing and shall be effective only to the extent set forth in writing. It is
agreed that public or private sales or other dispositions, for cash or on
credit, to a wholesaler or retailer or investor, or user of property of the
types subject to this Agreement, or public auctions, are all commercially
reasonable since differences in the prices generally realized in the different
kinds of dispositions are ordinarily offset by the differences in the costs and
credit risks of such dispositions. While an Event of Default exists: (a) Debtor
will deliver to Bank from time to time, as requested by Bank, current lists of
all Collateral and Proceeds; (b) Debtor will not dispose of any Collateral or
Proceeds except on terms approved in writing by Bank; (c) at Bank’s request,
Debtor will assemble and deliver all Collateral and Proceeds, and books and
records pertaining thereto, to Bank at a place designated by Bank which is
reasonably convenient to Bank and Debtor; and (d) Bank may, without notice to
Debtor, enter onto Debtor’s premises and take possession of the Collateral. With
respect to any sale or other disposition by Bank of any Collateral subject to
this Agreement, Debtor hereby expressly grants to Bank the right to sell such
Collateral using any or all of Debtor’s trademarks, trade names, trade name
rights and/or proprietary labels or marks. Debtor further agrees that Bank shall
have no obligation to process or prepare any Collateral for sale or other
disposition.

11. DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. In
disposing of Collateral hereunder, Bank may disclaim all warranties of title,
possession, quiet enjoyment and the like. Any proceeds of any disposition of any
Collateral or Proceeds, or any part thereof, may be applied by Bank to the
payment of expenses incurred by Bank in connection with the foregoing, including
reasonable attorneys’ fees, and the balance of such proceeds may be applied by
Bank toward the payment of the Indebtedness in such order of application as Bank
may from time to time elect. Upon the transfer of all or any part of the
Indebtedness, Bank may transfer all or any part of the Collateral or Proceeds
and shall be fully discharged thereafter from all liability and responsibility
with respect to any of the foregoing so transferred, and the transferee shall be
vested with all rights and powers of Bank hereunder with respect to any of the
foregoing so transferred; but with respect to any Collateral or Proceeds not so
transferred, Bank shall retain all rights, powers, privileges and remedies
herein given.

12. STATUTE OF LIMITATIONS. Until all Indebtedness shall have been paid in full
and all commitments by Bank to extend credit to Debtor have been terminated, the
power of sale or other disposition and all other rights, powers, privileges and
remedies granted to Bank hereunder shall continue to exist and may be exercised
by Bank at any time and from time to time irrespective of the fact that the
Indebtedness or any part thereof may have become barred by any statute of
limitations, or that the personal liability of Debtor may have ceased, unless
such liability shall have ceased due to the payment in full of all Indebtedness
secured hereunder.

 

-6-



--------------------------------------------------------------------------------

13. MISCELLANEOUS. When there is more than one Debtor named herein: (a) the word
“Debtor” shall mean all or any one or more of them as the context requires;
(b) the obligations of each Debtor hereunder are joint and several; and
(c) until all Indebtedness shall have been paid in full, no Debtor shall have
any right of subrogation or contribution, and each Debtor hereby waives any
benefit of or right to participate in any of the Collateral or Proceeds or any
other security now or hereafter held by Bank. Debtor hereby waives any right to
require Bank to (i) proceed against Debtor or any other person, (ii) marshal
assets or proceed against or exhaust any security from Debtor or any other
person, (iii) perform any obligation of Debtor with respect to any Collateral or
Proceeds; and (d) make any presentment or demand, or give any notice of
nonpayment or nonperformance, protest, notice of protest or notice of dishonor
hereunder or in connection with any Collateral or Proceeds. Debtor further
waives any right to direct the application of payments or security for any
Indebtedness of Debtor or indebtedness of customers of Debtor.

14. NOTICES. All notices, requests and demands required under this Agreement
must be in writing, addressed to Bank at the address specified in the Credit
Agreement, and to Debtor at the address specified in the Credit Agreement, or to
such other address as any party may designate by written notice to each other
party, and shall be deemed to have been given or made as follows: (a) if
personally delivered, upon delivery; (b) if sent by mail, upon the earlier of
the date of receipt or three (3) days after deposit in the U.S. mail, first
class and postage prepaid; and (c) if sent by telecopy, upon receipt.

15. COSTS, EXPENSES AND ATTORNEYS’ FEES. Debtor shall pay to Bank immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees (to include outside counsel fees
and all allocated costs of Bank’s in-house counsel), expended or incurred by
Bank in connection with (a) the perfection and preservation of the Collateral or
Bank’s interest therein, and (b) the realization, enforcement and exercise of
any right, power, privilege or remedy conferred by this Agreement, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Debtor or in any way affecting any of the Collateral or Bank’s ability to
exercise any of its rights or remedies with respect thereto. All of the
foregoing shall be paid by Debtor with interest from the date of demand until
paid in full at a rate per annum (based upon a 360-day year, actual days
elapsed) equal to the highest default rate provided for in any promissory note
secured hereby.

16. SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in a writing signed by Bank and Debtor.

17. SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be held
to be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

 

-7-



--------------------------------------------------------------------------------

18. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio.

Debtor warrants that Debtor is an organization registered under the laws of
Ohio.

Debtor warrants that its chief executive office is located at 6600 Port Road,
Groveport, Ohio 43125, and that the Collateral (except goods in transit) is
located or domiciled at that address or at Building No. 6 located at 6295
Commerce Center Drive, Groveport, Ohio 43125.

IN WITNESS WHEREOF, this Agreement has been duly executed as of March 24, 2011.

 

PINNACLE DATA SYSTEMS, INC. By:  

/s/ Nicholas J. Tomashot

  Nicholas J. Tomashot, Chief Financial Officer

 

-8-



--------------------------------------------------------------------------------

SCHEDULE A

1. All computer equipment and peripherals financed by Dell Financial Services,
L.P. pursuant to a revolving credit account dated April 11, 2006 and all
proceeds and insurance proceeds, pursuant to UCC file no. OH00100842388 filed
with the Ohio Secretary of State on April 13, 2006.

2. All equipment now or hereafter leased from NMHG Financial Services, Inc. and
all proceeds and insurance proceeds, pursuant to UCC file no. OH00107521406
filed with the Ohio Secretary of State on October 12, 2006.

3. All goods, software and inventory owned by Avnet, Inc. and from time to time
consigned by Avnet, Inc. to Debtor pursuant to UCC file no. OH00117386400 filed
with the Ohio Secretary of State on July 19, 2007.

4. Those products stored in the segregated area of Debtor’s facility designated
as Arrow Electronics, Inc.’s consigned inventory storage area, and those
products sold by Arrow Electronics, Inc. to Debtor pursuant to Consigned
Inventory Agreement dated September 27, 2002, pursuant to UCC file no.
OH00134035953 filed with the Ohio Secretary of State on April 16, 2009.

5. One BRDCX4S0001A Brocade FibreChantl Switch DCX-4S Backbone leased by
Presidio Technology Capital, LLC and Wells Fargo Financial Leasing, Inc.
pursuant to UCC file no. OH00140505726 filed with the Ohio Secretary of State on
March 1, 2010.

6. Liens for taxes, assessments or governmental charges or levies on Borrower’s
property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves have been set aside on Borrower’s
books.

7. Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on Borrower’s books.

8. Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation arising in the ordinary course of Borrower’s
business which are not delinquent or thereafter can be paid without penalty, or
are being contested in good faith and by appropriate proceedings and for which
adequate reserves have been set aside on Borrower’s books.

9. Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of Borrower.



--------------------------------------------------------------------------------

10. Capital leases requiring payments not in excess of $75,000 per year.

 

-10-